Herman Brown was a judge of an election in Chicago on November 8, 1932. A petition was filed in the county court of Cook county for a rule on him to show cause why he should not be adjudged guilty of contempt for corrupt and fraudulent conduct as a judge of said election. An attachment was issued, a hearing had, the respondent adjudged guilty of contempt and sentenced to the county jail for sixty days. He prosecuted a writ of error out of the Appellate Court. The judgment was there affirmed, and a further attempt to have the cause reviewed is made in this court.
We held in People v. Kotzvas, 363 Ill. 336, People v. Ford, id. 340, and People v. Benjamin, id. 344, that this court is without jurisdiction to review a judgment of this character. The writ of error is therefore dismissed.
Writ dismissed. *Page 274